 PLUMCREEKLUMBER CO., INC.Plum Creek Lumber Co.,Inc. and Local Union 768,InternationalBrotherhood of ElectricalWorkers,AFL-CIO,Petitioner.Case 19-RC-7087November 4, 1974DECISION ON REVIEW AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn June 10, 1974, the Regional Director for Re-gion 19 issued a Decision and Direction of Electionin the above-entitled case denying the Employer'smotion to dismiss the petition as untimely filed anddirecting an election in a unit consisting of "all elec-tricians employed by the Employer at its fibreboardplant at Columbia Falls, Montana." Thereafter, inaccordance with Section 102.67 of the National La-bor Relations Board Rules and Regulations, Series 8,as amended, the Employer filed a timely request forreview of the Regional Director's Decision contend-ing,inter aha,that the Regional Director's findingthat the present employee complement is representa-tive of the projected complement is factually and le-gally erroneous and represents a departure fromBoard precedent.On July 11, 1974, the National Labor RelationsBoard by telegraphic order granted the request forreview and the election was stayed pending decisionon review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the entire record in thisproceeding, including the Employer's brief on re-view, with respect to the issues under review, andmakes the following findings:The Employer is a Minnesota corporation engagedin the manufacture of lumber and related woodproducts. In the fall of 1972 the Employer com-menced construction of a fibreboard plant in Colum-bia Falls,Montana, involved herein, and hired itsown construction electricians for the constructionwork. On April 15, 1974, the Petitioner filed its peti-tion to represent the construction electricians em-ployed by the Employer. As of the hearing date, theEmployer had a complement of 17 nonsupervisoryelectricians and expected the construction of theplant to be completed as of July 15, 1974. TheEmployer's brief on review, filed on July 22, statesthat the projected date was not met, but that theplant was 60-percent operational as of that date andthe construction phase would be completed duringthe week of August 9, a date preceding the issuance619of this Decision. The Employer states that when theconstruction phase is completed only 3 of the 17 non-supervisory electricians employed on the date of thehearing will be retained as maintenance electricians.Iturges that this number represents approximately18 percent of those within the unit petitioned for andis therefore insufficient for the purpose of an elec-tion, citingDouglasMotors Corp.,128NLRB 307(1960).We agree.It is clear from the foregoing that as of the presenttime the size of the unit will have become substantial-ly contracted and the nature of the work of the threeremaining electricians will have changed from elec-trical construction work to electrical maintenance.As this change was imminent at the time the Region-alDirector directed an election, we granted reviewbecause we did not believe it would effectuate thepolicies of the Act to hold an election in a unit whichwas about to undergo an imminent substantial con-traction with a resultant change in the job classifica-tion and work performed by the few remaining em-ployees originally sought by Petitioner. Accordingly,we find that an election is not warranted here and weshall therefore disnuss the petition.'Douglas MotorsCorp., supra.ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.MEMBER FANNING,dissenting:Iwould affirm the Regional Director's Directionof Election in this case. Because the Employer pre-dicts that the bargaining unit sought by the Peti-tioner will substantially contract in the near future,themajority concludes that no election should beconducted. However, it is interesting to note that theEmployer's initial prediction regarding the comple-tion of its construction phase proved "somewhat op-timistic" and that in the middle of July 1974, theconstruction phase was not completed and the elec-trician complement still included 18 electricians. Themajority's rationale provides for dismissing a petitionbased on an employer's inaccurate prediction thatthe unit will contract. Contrary to the majority, Iwould not dismiss the petition herein. Rather, I con-clude that the holding of a prompt election in thiscase would have afforded the employees their collec-tive-bargaining rights during a critical period inwhich bargaining would be most useful. If the Em-ployer, in fact, decreases its work force, it is impor-1 In view of our disposition of the petition herein we find it unnecessary toreach the issue raised by the Employer as to whether a separate unit of itsmaintenance electricianswould be appropriate214 NLRB No. 72 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDtant and consistent with the purposes of the Act thatthe employees be allowed to bargain about theEmployer's changes in its operation.Further, the majority is misapplyingDouglas Mo-torsin this case. InDouglas Motors,the work forceunderwent a "fundamental change" because of thechanged nature of the Employer's business. In thatcase, the production unit sought by a petitioner wasbeing changed to a distribution-warehousing unit.Here, although the Employer's complement of elec-tricians will decrease, there is no such "fundamentalchange" taking place as to the petitioned-for unit.Rather, the construction electricians are to becomemaintenance electricians at the Employer's facility.While this change may result in somewhat differentresponsibilities for the electricians, it is nonethelessnot a "fundamental change" and it is clear that theelectricians will continue to perform the traditionalskills of their craft. Accordingly, I conclude that anelection at this time would be proper, and I dissentfrom the majority's dismissal of the petition.